Citation Nr: 0510703	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for service-connected residuals of prostate cancer 
from July 11, 2001.

2.  Entitlement to an initial compensable evaluation for 
service-connected impotence.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from March 1955 to March 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Honolulu, 
Hawaii, which granted entitlement to service connection for 
prostate cancer and assigned a 100 percent disability rating 
effective as of October 19, 2000, and a 10 percent disability 
rating from July 11, 2001.  The RO also granted entitlement 
to service connection for impotence and assigned a 
noncompensable disability rating effective as of January 9, 
2002.  

The veteran submitted a notice of disagreement with the RO's 
decision on both of these issues in April 2003.  In October 
2003, a statement of the case was issued only on the claim 
for a higher for residuals of prostate cancer.  However, the 
veteran discussed both claims in his substantive appeal.  
Supplemental statements of the case thereafter included the 
issue as to the rating for impotence, and the Board accepts 
jurisdiction over this claim.  See Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993).

The Board notes that in October 2003, the RO awarded an 
increased disability rating of 20 percent for residuals of 
the service-connected prostate cancer, effective as of July 
11, 2001.  Thereafter, in October 2004, the RO increased the 
disability rating to 40 percent, also effective as of July 
11, 2001.   In a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a  claim remains in controversy where 
less than the maximum available benefit is awarded.  See AB 
v. Brown, 6 Vet. App. 35,  38 (1993).  There is nothing in 
the record to show that the veteran expressly stated that he 
was only seeking a 40  percent rating for his residuals of 
prostate cancer, and there is no written withdrawal of this 
issue under 38 C.F.R. § 20.204 (2004).  Therefore, the issue 
of an increased initial disability rating for residuals of 
prostate cancer remains in appellate status.


FINDINGS OF FACT

1.  The residuals of prostate cancer cause the veteran to 
awaken approximately four times per night to void and to use 
the bathroom about 10 times per day with some incontinence, 
but does not require the wearing of absorbent materials which 
must be changed more than 4 times per day.

2.  The veteran's impotence is manifested by erectile 
dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for residuals of prostate cancer from July 11, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.115,  Diagnostic Code 7528 (2004).

2.  The criteria for an initial compensable disability rating 
for service-connected impotence have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118b, 
Diagnostic Code 7522, 7599 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in March 2001 and March 2004.  The 
veteran was told of what was required to substantiate his 
claims initially for service connection and subsequently for 
an increased disability rating, of his and VA's respective 
duties, and was asked to submit evidence and/or information 
in his possession to the RO.  

The veteran's claim for service connection was initially 
adjudicated by the RO in August 2002.  The requisite notice 
letter was provided to the veteran in March 2001, prior to 
initial adjudication.  See VAOPGCPREC 8-03.  The veteran 
disagreed with the assigned disability ratings of the 
respective issues and perfected an appeal for an increased 
disability rating.  The notice letter with regard to the 
issues of an increased disability rating was provided to the 
veteran in March 2004, subsequent to the initial 
adjudication, but prior to re-adjudication as evidenced in 
the November 2004 and January 2005 Supplemental Statements of 
the Case (SSOC).  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice of March 2004 was subsequently 
considered by the RO in the November 2004 and January 2005 
SSOCs.  Accordingly, there is no indication that the outcome 
of the case would have been different had the veteran 
received pre-adjudicatory notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent VA 
examinations in January 2002 and April 2004.  These 
examination reports provided detailed findings concerning the 
veteran's residuals of prostate cancer, and the examiners 
reviewed the claims folder and recorded the veteran's history 
thoroughly.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

Residuals of prostate cancer

The veteran's residuals of prostate cancer have been 
evaluated as 40 percent disabling under the provisions of  38 
C.F.R. § 4.115, Diagnostic Code 7528.  Pursuant to the 
provisions of Diagnostic Code 7528, a 100 percent evaluation 
is warranted for malignant neoplasms of the genitourinary 
system. A note to this code section states that if there has 
been no local reoccurrence or metastasis following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, then the disability is to be 
rated based on residuals as voiding  dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528, including note (2004).

Pursuant to the provisions of Diagnostic Code 7527, 
postoperative residuals of the prostate gland are evaluated 
under either voiding dysfunction, renal dysfunction, or  
urinary tract infection, whichever is predominant. 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2004).

Applying these regulations, and considering the evidence of 
record, the RO concluded that the veteran's predominant 
residual disability from the treatment for prostate cancer 
was incontinence and rated the disability under the criteria 
outlined for voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Under the subcategory of voiding dysfunction, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence which requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed two to four times per day warrants a 40  
percent rating.  When the wearing of absorbent materials 
which must be changed more than four times per day is 
required, a 60 percent rating is warranted.  A 60 percent 
rating is the maximum rating available under voiding  
dysfunction.  38 C.F.R. § 4.115a (2004).  The Board observes  
that neither the subcategory of urinary frequency, under 
which the RO has most recently rated the veteran's disorder, 
nor the subcategory of obstructed voiding provides for a 
rating in excess of the 40 percent rating already in effect.

By rating decision dated in August 2002, entitlement to 
service connection for prostate cancer was established and a 
100 percent disability rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7528, was assigned.  VA outpatient treatment 
records dated from August 2000 to October 2000 had shown that 
the veteran had been diagnosed with prostate carcinoma and 
that he had received radiation therapy from November 15, 2000 
to January 11, 2001.  The 100 percent disability rating was 
assigned effective as of the date the veteran's claim was 
received until six months following the end of his radiation 
therapy which was July 11, 2001.  Thereafter, a 10 percent 
disability rating was assigned pursuant to the results of a 
January 2002 VA examination.

The January 2002 VA examination report shows that the veteran 
reported experiencing weakness, lethargy, and a 30 pound 
weight gain.  He also reported voiding four times during the 
day and two times at night.  There was no hesitancy, stream, 
dysuria, or incontinence, and there was no catheterization, 
dilations, or drainage procedures required.  He indicated he 
was retired, but that he had been working part time as a 
sales person and that he would at times feel weak and tired, 
but that he had no problem with daily activities.  The 
diagnosis was carcinoma of the prostate in remission.

A letter from the veteran dated in April 2003 shows that he 
reported having to void four to five times during the day and 
two to four times during the night.  Pursuant to this 
information, in October 2003, the RO awarded an increased 
disability rating of 20 percent for residuals of the service-
connected prostate cancer, effective as of July 11, 2001.  

A VA examination report dated in April 2004 shows that the 
veteran reported having constant lethargy and weakness.  He 
added that he had constant anorexia, but that he did gain 
five pounds of weight in the last one year.  He indicated 
that he had to use the bathroom about 10 times per day and 
about four times each night.  He reported no dysuria, but 
added that he had four to five episodes of incontinence in 
the afternoon.  He used no appliance or absorbing material.  
He had no recurrent urinary tract infection, bladder stones, 
or episodes of tract disease.  He noted that he had been 
extremely constipated over the last three to four months.  He 
indicated that the frequency of urination made working 
difficult due to the need to frequently use the restroom.  He 
also noted difficulty with impotency since his radiation 
therapy, and that he had sexual intercourse approximately one 
time per month.  The diagnosis was adenocarcinoma of the 
prostate, in remission.  It was not possible to state whether 
his constipation was a side from medication or of his 
radiation therapy.  His other difficulties were said to be 
impotence secondary to radiation therapy and frequency of 
urination secondary to radiation therapy.

Based upon these findings, in October 2004, the RO increased 
the disability rating for the residuals of prostate cancer to 
40 percent, effective as of July 11, 2001.

A review of the competent medical evidence of record shows 
that there have been  no reports of recurrence or metastasis 
of the veteran's  prostate cancer subsequent to treatment for 
this disorder in 2000.  Reviewing the pertinent evidence as 
set forth above, the Board concludes that the veteran's 
residuals of prostate cancer are  appropriately evaluated as 
40 percent disabling on the basis of urinary frequency, as 
defined by 38 C.F.R. § 4.115a, supra.  Per the veteran's 
detailed urinary frequency log and his report to the VA 
examiner in April 2004, he must void as much as 10 times 
during the day and four times per night.  As such, he meets 
the criteria for a 40 percent rating based upon urinary 
frequency.  However, as a 40 percent rating is the maximum 
rating allowed under the subcategory of urinary frequency (as 
well as the  subcategory of obstructed voiding), a higher 
rating under this subcategory is not available.

Therefore, the Board has considered whether the veteran is 
entitled to a higher 60 disability percent rating based on 
urine leakage, which is the only subcategory of voiding 
dysfunction which allows for a rating in excess of the 40 
percent currently in effect.  The Board observes that this 
rating requires continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence, as the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  At his most  recent VA examination in April 2004, 
the veteran did not describe any leakage, and four to five 
incidents of incontinence in the afternoon, but without the 
use of an appliance or absorbent materials.  In May 2004, he 
said that his medication was working and that he seldom had 
leaks during the day.  It follows, there is no evidence 
showing that the veteran requires the use of an appliance or 
the use absorbent materials which must be changed more than 4 
times per day, as is contemplated for a 60 percent disability 
rating based on urine leakage.  Accordingly, the Board finds 
that a higher disability rating is not warranted.  

Impotence

In August 2002, the granted entitlement to service connection 
for impotence and assigned a noncompensable disability rating 
effective as of January 9, 2002.

The VA examination report dated in January 2002 shows that 
impotence pursuant to the radiation therapy for his prostate 
cancer.  Physical examination revealed no trauma or surgery 
affecting the penis or testicles, which were normal, except 
for loss of erectile power.  There was no endocrine, 
infectious, or psychological disease affecting sexual 
function.  Neurologic and vascular reasons were noted.  
Ejaculation was said to be possible.  The veteran was treated 
with medication.

The VA examination report dated in April 2004 shows that the 
veteran reported difficulty with impotency since his 
radiation therapy, and that he had sexual intercourse 
approximately one time per month.  He had no endocrine, 
neurologic, infectious, vascular, or psychological 
contributions to the impotency.  He could have an erection 
approximately one time per month, but he was unable to 
maintain his erection.  He tried medication in the past but 
found it to be ineffective.  He tried no other types of 
treatment.  Physical examination revealed a normal penis, 
with no lesions on the penis or masses of the testicles.  
There was no deformity of the penis.  The testicles were 
normal in size with no atrophy.  There was normal sensation 
and reflexes.  The diagnosis was, in pertinent part, 
impotence secondary to radiation therapy.

The veteran's impotence has been rated by analogy, to "penis, 
deformity,  with loss of erectile power."  See 38 C.F.R. §§ 
4.20,  4.115b, Diagnostic Code 7522 (2004).  The rating 
schedule provides a 20 percent rating for deformity of the 
penis with  loss of erectile power.  This is a conjunctive 
set of criteria.  Both must be present to warrant 
compensation at the sole authorized level.  Where the 
criteria for a  compensable rating under a diagnostic code 
are not met, a zero percent rating is awarded.  38 C.F.R. § 
3.31 (2004).   This two-criterion code is not one of those 
with numerous criteria of which not all would be expected to 
exist in a single individual at any one time.  See 38 C.F.R. 
§ 4.21  (2004).

While the evidence shows that the veteran has met one of the  
criteria for a 20 percent evaluation, i.e., loss of erectile 
power, he has not met the other.  The medical evidence cited 
above does not indicate that the veteran has a deformity of  
his penis, and upon VA examinations in January 2002 and April 
2004, the penis and testicles were noted to be normal, with 
no deformity.  Therefore, the Board finds that a compensable 
rating for impotence is not warranted.

It is noteworthy that there is not a separate diagnostic code 
under the rating schedule for impotence (except as impotence 
may be associated directly to a deformity of the penis, as 
described).  However, the veteran has also been granted  
entitlement to special monthly compensation based on the loss 
of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38  
C.F.R. § 3.350(a) (2004).  This represents the statutory 
amount payable for loss of use of a creative organ, and  
further compensation may not be awarded.  See 38 C.F.R. §  
4.41 (2004). 

In sum, the preponderance of the evidence is against the 
veteran's claims for a disability rating greater than 40 
percent for residuals of prostate cancer from July 11, 2001, 
and for an initial compensable disability rating for 
impotence.  The benefit-of-the doubt doctrine is inapplicable 
and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for service-connected residuals of prostate cancer from July 
11, 2001, is denied.

Entitlement to an initial compensable evaluation for service-
connected impotence is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


